DETAILED ACTION
Representative Figures

    PNG
    media_image1.png
    648
    512
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    709
    472
    media_image2.png
    Greyscale

Examiner Interview Summary Record
	In an effort to advance this advance this application to an early allowance, the Examiner, after investing considerable time, proposed an allowable claim based on the language of the originally filed disclosure. After proposing the claim, in an e-mail of August 12, 2021, the Examiner was told that the portion of the specification text upon which the Examiner based his proposed amendment, included a “typographical error.” Additionally, it was stated, “’discdiscs’ is of course another typographical error that we will correct. Thank you for noticing. We actually discovered the same error in additional locations along the specification.” Upon receiving the e-mail of August 12, 2021, the Examiner concluded that it was best to proceed with an office action. The e-mails and attachments thereto, are now made part of the record. No agreements were reached, nor were any promises made.

Specification
The disclosure is objected to because of the following informalities: The recitations, “discdisc” and/or “discdiscs” appear in the specification in excess of thirty times.  It would behoove Applicant to carefully review the lengthy eleven-page specification and “discover” any other “typographical errors” which may exist.
Appropriate correction is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “connector” as described in the specification:
[0051] The term "corresponding cassettes" relates to two cassettes belonging to two parallel and adjacent discs, and being positioned in the same position within the respective disc, such as cassettes 100 and 100'. Each pair of corresponding cassettes 100, 100' belonging to neighboring discs can be connected by a connector which encircles rims 132 of the two sectors. The connector may be oval or may have another shape. 

  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing and identified using a reference numeral. MPEP § 608.02(d). Additionally, the drawings are objected to because holes 212 are not properly identified in Figures 2B & 2C. Reference numeral “212” does not identify a hole. Furthermore, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate different structure in at least figures 2A & 4. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein each of the first number of cassettes is connected to a housing at its wide end” as recited in independent claim 17, the “mechanism” of claim 15, all must be shown or the feature(s) canceled from the claim(s).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. No new matter will be entered. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Claim Rejections - 35 USC § 112
Claims 2-6,8-17,19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is intended by the recitation, “cassette” as this language appears in the claims. It is unclear what minimal structure this language intends. It is unclear how the claimed “cassette” differs from the “board” specified in claim 5.
In independent claim 17, it is unclear how the “a housing” introduced at lines 7-8 differs from the “cylindrical housing” introduced at line 2 of claim 17. It is unclear what is intended by the recitation, “a housing” (at lines 7-8) as this language appears in the claims. It is unclear what minimal structure this language intends, or what it houses. Additionally, claim 17 specifies, “the cassettes arranged such that a perimeter of the of the disc is formed by the wide end of the first number of cassettes.” It is unclear how the “the first number of cassettes” are “arranged” to form a “disc.” It is unclear how mere “arrangement” of “cassettes” would “form” a “disc.” It is unclear how adjacent “cassettes” are kept aligned in the same plane of a “disc” that they “form.” Structure to accomplish such adjacent disc alignment does not appear to have been disclosed.
It is unclear how “filtration” is accomplished with the “filter” of claims 17,2-4,6,8-16, and 19, with these claims being devoid of any filtration media. In this regard, it is unclear what Applicant intends by the recitation “filter” as the term is used in these claims.
In claims 2-4, the recitation, “the filter” appears to lack clear positive antecedent basis.
In claim 4, it is unclear what unclaimed structure facilitates the specified connection, as described by the language, “are connected to form a pipe.” What is “connected”?
In claim 6, it is unclear what is intended by the recitation, “configured such that the liquid to be filtered flows into each cassette and out of each cassette perpendicularly to the discs and through the pipe.” It is unclear what unclaimed structure facilitate such flows. It is unclear what minimal structure this language intends. It is reiterated here that, it is unclear what is intended by the recitation, “cassette” as this language appears in the claims. When liquid “flows into” each cassette, where is the liquid? From where does liquid flow when it flows “out of each cassette”? Through what structure does the liquid flow to get “into” each cassette? Is there an inlet? “into” each cassette? It is unclear to what the adverb “perpendicularly” refers.
It is unclear what Applicants intend by the recitation, “configured,” as it used in the claims 2 and 6.  It is unclear what specific structure this language is intended to define. This language is not seen to comport with the requirement that the claims particularly point out and distinctly claim the subject matter which Applicant regards as his invention. Absent a clear recitation of the nature of configuration and the structure attendant therewith, these claims are indefinite. The metes and bounds of patent protection sought are not clearly ascertainable. Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement. For these reasons, the claims are seen to be vague and indefinite.
In claim 15, it is unclear what minimal structure is intended by the recitation, “a mechanism external to the cylindrical housing.”
	In claim 19, it is unclear what is intended by “flows over the multiplicity of discs.” It is unclear what constitutes “during filtration” as this language is used in claim 19. Comparing the “flows over” language of claim 19 to the “flows into” language of claim 6, the outside observer is left at a confusing loss as to how filtration is accomplished given the inconsistent language of claims 6 and 19. Additionally, the recitation, “the perimeter,” as it appears in claim 19 lacks clear positive antecedent basis.


Claim Rejections - 35 USC § 112 - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The purpose of the enablement requirement that the specification describe the invention in such terms that one skilled in the art can make and use the claimed invention is to ensure that the invention is communicated to the interested public in a meaningful way. The information contained in the disclosure of an application must be sufficient to inform those skilled in the relevant art how to both make and use the claimed invention.
The Specification fails to provide an enabling disclosure for the full scope of the claimed invention.
Claims 2-6,8-17,19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while apparently being enabling for a filter as disclosed and/or depicted in the figures, it does not reasonably provide enablement for the “filter” as it is broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make, practice or use the invention commensurate in scope with these claims. 
Structure, which is clearly different from the “board” “205” is disclosed, but only broadly indicated by the reference numeral “203” denoting a “wide end” of the “cassette.” The details of that “wide end”, largely undescribed structure correspond to holes 212 and exit through holes 216 into opening 136 that form the outlet pipe.”) is not claimed. Quite amazingly, a “filter medium” is not even claimed. 

    PNG
    media_image3.png
    396
    899
    media_image3.png
    Greyscale

It is unclear what structure, beyond the nebulous “wide end,” is indicated by the two annotating arrows in the figure portion depicted above.
All of the rejections made under the 112 Second above are incorporated herein by reference as if set forth in full. Answers/clarification relating to the issues raised by those rejections largely overlap the issues relating to enablement.
The Specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without “undue experimentation.” In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988). The scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification. The claims of this application do not bear reasonable correlation to the scope of enablement provided by the specification.

    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6,8-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of FENDYA (US 5,679,249) and/or OLENBERG (US 2013/299408) and/or KRYNSKI (US 3,754,659). The Written Opinion for PCT/IL2018/051310 is adopted and incorporated by reference as if set forth in full. Claims 2-6,8-17 and 19-20 as best understood and mutatis mutandis, are seen to be met by references D1-D3 as set forth in the Written Opinion.

    PNG
    media_image4.png
    192
    436
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    590
    872
    media_image5.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776